Citation Nr: 9934366	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  97-27 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
pension benefits in the amount of $76,436.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's request for a 
waiver of indebtedness in the amount of $76,436.00 due to an 
overpayment of pension benefits. 


FINDINGS OF FACT

1.  An overpayment of $76,436.00 was created when the veteran 
received pension benefits which were paid based on 
misinformation regarding his net worth.

2.  The record contains no evidence of fraud, 
misrepresentation, or bad faith on the part of the veteran or 
his spouse. 

3.  Recovery of the $76,436.00 overpayment from the veteran 
would be against equity and good conscience and would not 
result in unjust enrichment.


CONCLUSIONS OF LAW

1.  Waiver of the recovery of the $76,436.00 overpayment of 
pension benefits is not precluded by evidence of fraud, 
misrepresentation, or bad faith on the veteran's part.  
38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.965(b) 
(1999).

2.  Recovery of the $76,436.00 overpayment of pension 
benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. §§ 1.963(a), 
1.965(a) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In February 1990, the RO granted the veteran's claim of 
entitlement to pension benefits based on disability resulting 
from several strokes which caused severe impairment in his 
memory and speech.  At that time, the veteran indicated that 
his only monthly income consisted of $127.00 from Social 
Security benefits.  No assets were reported. 

Since the initial grant in February 1990, the RO had 
readjusted the veteran's pension benefits at various times 
based on financial information provided in VA Forms 21-0516 
(Improved Pension Eligibility Verification Report) 
(hereinafter "EVR").  An EVR dated in November 1990 noted 
that the veteran's monthly Social Security payments had 
increased to $134.60, and that his wife was now receiving 
$63.00 in Social Security payments.  No other income was 
reported.  A net worth of $1,400.00 was reported, which 
included cash, bank accounts, etc.  An EVR submitted in 
November 1991 reported that Social Security payments had 
increased to $141.90 for the veteran and $66.00 for his wife, 
and that their net worth had increased to $1,450.  In 
November 1992, it was noted that Social Security payments had 
increased to $146.80 for the veteran and $69.00 for his wife, 
and that their net worth (excluding the value of their home) 
had decreased to $1,156.  

The RO notified the veteran in July 1993 of its proposal to 
reduce the veteran's benefits, effective as of February 1, 
1990.  That decision was based on the veteran's report of 
$98.00 of monthly income from the American Capital Pace Fund, 
Inc., $28.00 of monthly income from the Bank of Commerce, and 
$182.00 of monthly income from the Tinker Credit Union.  None 
of this income was reported on the previously submitted EVRs. 

In a letter dated in September 1993, the veteran's wife 
admitted that they had received monthly interest payments in 
February 1990 from the American Capital Pace Fund Inc, the 
Tinker Credit Union, the Mcloud Bank, and the American 
National Bank.  She added that they no longer had any of 
those accounts, however, as those funds had been consumed for 
living expenses.  She apologized for failing to report these 
interest payments, and explained that she was still learning 
about the veteran's finances following his strokes which left 
him unable to manage their financial affairs.  She then 
reported that their total monthly income included monthly 
Social Security payments of $115.00 for the veteran and 
$34.00 which she received.

An October 1993 rating decision found the veteran to be 
incompetent for VA purposes.  That decision was based on a 
January 1993 power of attorney agreement  in which the 
veteran appointed his wife as legal guardian to act on his 
behalf with respect to all financial matters.  In a June 1993 
letter, John W. Johnson, M.D., stated that he had recently 
examined the veteran for his status of hypertension and 
cerebrovascular accident (CVA) with resultant mental 
deficiency.  Dr. Johnson stated that the veteran had become 
more confused and was unable to remember his address, 
telephone number, or date of birth.  Dr. Johnson indicated 
that the veteran could not be left alone without danger to 
his safety.

An EVR submitted in November 1993 reported that monthly 
Social Security payments had been adjusted to $151.60 for the 
veteran and $73.00 for his wife.  They also had received $90 
of monthly interest payments from a checking account for the 
period from November 1, 1992, to October 31, 1993, and owned 
$1,250 in an interest bearing account.  

Then, in 1996, a significant increase in the veteran's net 
worth was suddenly reported.  In this regard, an EVR dated in 
April 1996 reported that the veteran and his wife had 
received interest payments in the amount of $3,063.00 and 
$3,000.00 in 1995 and 1996, respectively.  It also was 
reported that they owned $8,500.00 in an interest bearing 
account and $45,949.55 in stocks, bonds, mutual funds, etc.  

Based on this significant increase in the veteran's net 
worth, the RO requested that the veteran provide the date and 
reason for the increase.  In a VA Form 21-4138 (Statement in 
Support of Claim), the veteran's wife explained that the 
$45,949.55 represented stock in a trust fund at the Mcloud 
Bank which had existed since 1989.  She explained that the 
$8,500.00 was from a savings account at the American National 
Bank.

The following findings were made in a Corpus of Estate 
Determination rendered in June 1996.  The veteran had 
$54,449.00 in bank deposits, stocks and bonds.  His monthly 
income included Social Security payments of $164.50 for the 
veteran and $76.50 for his wife, as well as $250.00 from 
dividends and interest.  Total monthly income was calculated 
to be $491.00, while total monthly expenses were calculated 
to be $1,272.33.  The RO determined that these assets were 
sufficient to meet the veteran's basic needs without VA 
assistance.  As the veteran had these assets since 1989, the 
RO found that his benefits should be retroactively terminated 
effective as of November 1, 1989, the date of inception.  The 
RO indicated that this adjustment had resulted in an 
overpayment of benefits, and that the veteran would be 
notified of the exact amount of the overpayment and be 
provided appropriate information concerning repayment of this 
debt.  The veteran was then notified that the overpayment was 
calculated to be $76,436.00.

In April 1996, the veteran requested a waiver of the debt on 
the basis that it would create hardship.  In a decision 
rendered in July 1996, the Committee on Waivers and 
Compromises declined to waive the veteran's overpayment of 
$76,436.00.  The Committee explained that an initial 
overpayment in the amount of $8,127.00 had been created after 
information showed that the veteran had interest income which 
had not been reported.  The amount of overpayment increased 
to $76,436.00 after discovering that the veteran had a net 
worth of $54,449.00 since 1989.  In reaching its decision, 
the Committee determined that there was no evidence of fraud, 
misrepresentation, or bad faith.  Nevertheless, it was found 
that the principles of equity and good conscience required 
that the waiver request be denied.  It was further held that 
the veteran was at fault in creating the overpayment, that 
unjust enrichment would result if such a waiver was granted, 
and that it would not defeat the purpose of the pension 
program to pursue collection. 

A letter was submitted in September 1996 on the veteran's 
behalf which disagreed with the denial of a waiver.  The 
veteran's wife (legal guardian) stated that their only 
monthly income consisted of $156.00 from Social Security 
benefits, as well as interest payments from the trust which 
averaged between $227.00 to $250.00, for a combined monthly 
income of approximately $406.00.  Given their monthly income, 
she asserted that a waiver of the debt would not be 
considered unjust enrichment.  She also related that the 
veteran's condition had continued to deteriorate following 
another stroke he suffered earlier that month, leaving him 
almost incapacitated.  According to his wife, the veteran now 
required two aides in the morning, a Registered Nurse at 
noon, a physical therapist in the afternoon, and two aides in 
the evening.  Furthermore, she stated that it was not her 
intention to conceal their assets from the VA.  She explained 
that the trust was set up after their son had been 
hospitalized for injuries which left him in critical 
condition--injuries which resulted in his death in February 
1992.  She said that the veteran's condition further added to 
her stress.  She described how she was in a fog at the time 
the trust was created and had no idea what she was signing.

The veteran's wife submitted additional evidence regarding 
the veteran's income.  A VA Form 20-5655 (Financial Status 
Report) submitted in May 1997 listed the following income for 
the veteran and his wife: monthly Social Security payments of 
$168.00 for the veteran and $78.80 for his wife, and monthly 
interest payments in the amount of $163.00 from an 
unidentified source.  It was also reported that $14,000.00 
was available in a bank account.  An EVR submitted in 
December 1997 reported similar income from Social Security 
payments, monthly interest and dividend payments of $328.60, 
and savings of $3,094.21.  Also submitted was a Form 1041 
(U.S. Income Tax Return for Estates and Trusts) for 1996 
which pertained to income from the [redacted] Family Trust.  This 
form reported that the trust, created in December 1991, 
generated $3,160.00 of taxable income for 1996. 





II. Statutory Bar to Waiver of the Recovery of an Overpayment

Under the provisions of 38 U.S.C.A. § 5302(c), an overpayment 
of VA benefits may not be waived if there exists an 
indication of "fraud, misrepresentation, or bad faith" on the 
part of the claimant.  The Corpus of Estate Determination 
rendered in June 1996 found no evidence of fraud, 
misrepresentation, or bad faith on the part of the veteran or 
his wife.  The Board agrees.  See Ridings v. Brown, 6 Vet. 
App. 544 (1994) (when the RO has found no statutory bar, it 
is the appellate function of the Board to consider whether 
the RO's finding in this regard is supported by the 
evidence).  

With regard to fraud, misrepresentation, or bad faith, VA 
guidelines require a finding of "willful intent" on the 
veteran's part.  See VBA Circular 20-90-5 (February 12, 
1990).  Essentially, the burden is on the VA to prove that 
there was a willful failure on the veteran's part made with 
the intent to obtain VA benefits.  Under the fact situation 
presented in the instant case, there has been no persuasive 
evidence of such willful intent on the veteran's part.  It 
appears that the underlying overpayment was created due to 
the veteran's failure to report assets in the amount of 
$54,449.00  The Board notes, however, that an October 1993 
rating decision found that the veteran suffered from severe 
cognitive impairment following several strokes, thereby 
rendering him incompetent to handle funds from his VA 
pension.  The record also shows that the veteran had 
appointed his wife as his legal guardian in January 1993 due 
to his mental deficiency.

While the veteran may have been at fault in failing to 
disclose all of his assets to the RO, after reviewing the 
evidence, the Board is unable to find that the veteran acted, 
or failed to act, with the requisite willful intent to 
warrant a finding of fraud, misrepresentation, or bad faith.  
Even if the veteran's failure to promptly report all his 
assets and income is deemed to be careless or negligent in 
nature, such a finding would still not meet the more 
stringent requirements necessary for a finding of willful 
intent as that term is defined under VA guidelines.  The 
veteran's wife, who has been the veteran's legal guardian 
since January 1993, also has not been shown to have acted 
with the willful intent to warrant a finding of fraud, 
misrepresentation, or bad faith.  She stated that she was not 
fully aware of the property rights concerning the [redacted] Family 
Trust, which was created at a time of significant family 
crisis.  Under these circumstances, the Board has found no 
fraud, misrepresentation, or bad faith on the part of the 
veteran or his wife, and entitlement to waiver of recovery of 
the overpayment in question is thus not precluded by law.  
See 38 U.S.C.A. § 5302(c).

III.  Equity and Good Conscience

The question remains, however, whether recovery of the 
overpayment would be against equity and good conscience, 
thereby permitting waiver of the overpayment under the 
provisions of 38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 
1.965(a).  The standard "equity and good conscience" will be 
applied when the facts and circumstances of a particular case 
call for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The decision 
reached should not be unduly favorable or adverse to either 
side.  In making this determination, consideration will be 
given to the following elements, which are not intended to be 
all-inclusive:

(1)  Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of debtor against 
Department of Veterans Affairs' fault.

(3)  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose.  Whether the withholding of benefits 
or recovery would nullify the objective for which the 
benefits were intended.

(5)  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on 
Department of Veterans Affairs benefits results in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

Initially, the Board finds that the veteran was at fault in 
the creation of the debt, as it was his actions in 
incorrectly reporting his asset information that directly led 
to the creation of the overpayment.  The Board has also 
considered the argument that the veteran was not in control 
of or aware of his finances after his wife had been granted 
power of attorney in 1993.  Under general rules of agency, 
however, the fact that the veteran's financial affairs were 
being handled by a legal guardian (his agent) does not in 
itself absolve him (as the principal) of fault for the 
failure to correctly report all assets and income.  See Brown 
v. Brown, 8 Vet. App. 40, 43 (1995).  The Board is also 
unable to discern any actions on the part of the VA that led 
to the creation of the overpayment.

Even considering these factors, the Board finds that a waiver 
of the recovery of the entire $76,436.00 overpayment is 
warranted, as the collection of this debt would result in 
undue hardship to the veteran and his family.  38 C.F.R. § 
1.965(a)(3).  The Board notes that the assets which created 
the overpayment total $54,449.90, and that the VA is now 
attempting to collect $76,436.00.  If these assets were 
consumed in the collection of this debt, an outstanding debt 
of almost $22,000.00 would remain for the veteran to pay.  
The record shows that the veteran and his wife survive on a 
modest income which consists of Social Security benefits and 
several hundred dollars of monthly interest payments from 
their assets.  Under these circumstances, the Board finds 
that VA's collection of this overpayment would surely deprive 
the veteran and his family of basic necessities, and thereby 
constitute undue hardship as defined under 38 C.F.R. § 1.965.

The Board also believes that to waive the recovery of the 
overpayment would not unjustly enrich the veteran.  The Board 
agrees with the June 1996 Corpus of Estate Determination in 
which the RO found that the veteran would probably not have 
been awarded pension benefits in 1989 had he properly 
disclosed the true nature of his assets.  The Board also 
agrees that the veteran could have consumed the trust for 
living expenses and requested pension benefits after its 
depletion.  In any event, the veteran's pension benefits have 
been terminated, leaving him and his wife a modest monthly 
income from Social Security payments and interest from his 
assets.  One can then assume that the veteran's assets will 
eventually be consumed to cover living expenses for the 
veteran and his wife, which include maintaining the veteran's 
health care at home.

In conclusion, under the principles of equity and good 
conscience, taking into consideration all of the specifically 
enumerated elements of 38 C.F.R. § 1.956(a), the Board finds 
that it would be against equity and good conscience to 
recover the $76,436.00 overpayment.  Accordingly, the 
veteran's claim of entitlement to a waiver of recovery of an 
overpayment of pension benefits in the amount of $76.436.00 
is granted.


ORDER

A waiver of recovery of an overpayment of pension benefits in 
the amount of $76,436.00 is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

